





EXHIBIT 10.4




SETTLEMENT AGREEMENT




THIS SETTLEMENT AGREEMENT (the “Agreement”) is effective as of September 30,
2011 (the “Effective Date”) by and between (i) CoConnect, Inc., a Nevada
corporation (the “Company”) and Brad M. Bingham, Esq., an individual and the
Company’s Chief Executive Officer (“Bingham”).  The Company and Bingham may be
individually referred to herein as a “Party” and collectively as the “Parties.”




RECITALS




WHEREAS, as of the Effective Date, Bingham maintains ownership of the following
assets in the Company: (i) a promissory note in the principal amount of
$16,860.00, issued by the Company on November 17, 2010, with a current
outstanding balance, including all principal and interest, of $17,597.63 (the
“Note”); and (ii) pursuant to a security agreement (the “Security Agreement”)
dated as of the same date, 1,500,000,0000 shares of the Company’s common stock
(the “Security Shares” represented by Stock Certificate No. 11190). The Note and
any rights to the  Security Shares pursuant to the Security Agreement shall be
collectively referred to hereinafter as the “Claims”.




WHEREAS, the Company is currently a “shell company” as such term is defined in
Rule 144 (i)(1) promulgated under the Securities Act of 1933 (the “1933 Act”),
is financially unable to repay its current debts and liabilities, and such
factors have hindered the Company’s opportunities to attract a more substantial
operating company and engage in a merger or business combination of some kind or
 acquire assets or shares of an entity actively engaged in business which
generates revenues.




WHEREAS, the Parties wish to enter into this Agreement and fully settle and
forever resolve the Claims Bingham has against the Company as outlined above;




NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for good and valuable consideration, the receipt of which is
hereby acknowledged, it is hereby agreed as follows:




AGREEMENT




1.

Settlement and Release of Claims.   Upon execution of this Agreement and
delivery of the Settlement Shares (as defined below), in consideration of the
terms and conditions of this Agreement, Bingham hereby agrees to: (i) cancel and
forever terminate the Note; and (ii) terminate the Security Agreement and return
the Security Shares back to the Company’s treasury of authorized but un-issued
shares of common stock, pursuant to the “Transfer Agent Notification Letter”
attached hereto as Exhibit A. The Parties hereby further agree to release,
acquit and forever discharge each other and each, every and all of their current
and past officers, directors, shareholder, affiliated corporations,
subsidiaries, agents, employees, representatives, attorneys, predecessors,
successors and assigned, of and from any and all claims, damages, causes of
action, suits and costs, of whatever nature, character or description, whether
known or unknown, anticipated or unanticipated, which each Party may now have or
may hereafter have or claim to have against another Party with respect to the
Claims.







2.

Consideration.   As consideration for the release of the Claims, the Company
shall issue Bingham Twenty Thousand (20,000) shares of the Company’s common
stock (the “Settlement Shares”). The issuance of the Settlement Shares shall
represent the complete and final settlement of the Claims Bingham has against
the Company.




3.

Waiver of Section 1542.     In signing this Agreement, Bingham has been advised
of, understands and knowingly waives its rights under California Civil Code
Section 1542 which provides as follows: A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE
TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY
AFFECTED HIS SETTLEMENT WITH THE DEBTOR.




4.

No Further Claims.     Bingham covenants and agrees never to commence against
the Company, any legal action or proceeding based in whole or in part upon the
Claims, demands, allegations, and/or injuries released in this Agreement.




5.

No Admission.    This Agreement shall not be considered as an admission of
liability by either Party and by entering into this Agreement, neither Party has
admitted the validity of any Claims herein released.











--------------------------------------------------------------------------------










6.

Information on the Company.   Bingham has been furnished with or has had access
at the EDGAR Website of the United States Securities and Exchange Commission
(the “SEC”) to the Company's periodic and annual reports filed with the SEC.  In
addition, Bingham has received from the Company such other information
concerning its operations, financial condition and other matters as Bingham has
requested and considered all factors Bingham deems material in deciding on the
advisability of receiving the Settlement Shares.




7.

Information on Bingham.  Bingham is, and will be at the time issuance of the
Settlement Shares an "accredited investor", as such term is defined in
Regulation D promulgated by the SEC under the 1933 Act, is experienced in
investments and business matters, has made investments of a speculative nature
and has purchased securities of United States publicly-owned companies in
private placements in the past and, with its representatives, has such knowledge
and experience in financial, tax and other business matters as to enable Bingham
to utilize the information made available by the Company to evaluate the merits
and risks of and to make an informed investment decision with respect to the
proposed issuance, which represents a speculative investment.  Bingham is able
to bear the risk of such investment for an indefinite period and to afford a
complete loss thereof.  The information set forth on the signature page hereto
regarding Bingham is accurate.




8.

Issuance of Securities.  Upon execution of this Agreement, Bingham will be
issued the Settlement Shares as principal for its own account for investment
only and not with a view toward, or for resale in connection with, the public
sale or any distribution thereof.




9.

Compliance with Securities Act.  Bingham understands and agrees that the
Settlement Shares have not been registered under the 1933 Act or any applicable
state securities laws, by reason of their issuance in a transaction that does
not require registration under the 1933 Act (based in part on the accuracy of
the representations and warranties of Bingham contained herein), and that such
Settlement Shares must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration.  

10.

Shares Legend.  The Settlement Shares issued shall bear the following or similar
legend:




"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAW OR
AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED."




11.

Communication of Offer.  The offer to settle the Claims and issue the Settlement
Shares was directly communicated to Bingham by the Company.  At no time was
Bingham presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.




12.  

Confidentiality Agreement and Additional Covenants.   Other than where required
by law, at all times after the execution of this Agreement, the Parties hereto
agree to not disclose to any other person any of the terms of said Agreement.
The Parties further agree they will not at any time send material non-public
information to any other Party. In the event any material non-public is
delivered to Bingham or it beneficiaries, the Company shall file all necessary
public disclosures, including filing a Form 8-K with the SEC, within one day of
such disclosure.




13.

Piggyback Registration Rights.  If  the Company proposes to register (including
for this purpose a registration effected by the Company for shareholders other
than Bingham) any of its stock or other securities in connection with the public
offering of such securities solely for cash (other than a registration on Forms
S-8, S-14 or S-15 or any similar or successor form thereto or, a registration on
any form which is inappropriate for or which does not include substantially the
same information as would be required to be included in a registration statement
covering the sale of the Settlement Shares), the Company shall, at such time,
promptly give Bingham written notice of such registration.  Upon the written
request of Bingham given within 10 days after receipt of such notice by Bingham,
the Company shall cause to be registered the Settlement Shares issued herein
that Bingham has requested to be registered.




14.

Miscellaneous.




a.

Necessary Acts.  Each Party to this Agreement agrees to perform any further acts
and execute and deliver any further documents that may be reasonably necessary
to carry out the provisions of this Agreement.





________Bingham

Page 2 of 6

_______Company




--------------------------------------------------------------------------------










b.

Entire Agreement; Modifications; Waiver.  This Agreement constitutes the entire
agreement between the Parties pertaining to the subject matter contained in it.
This Agreement supersedes all prior and contemporaneous agreements,
representations, and understandings of the Parties.  No supplement,
modification, or amendment of this Agreement shall be binding unless executed in
writing by all the Parties.  No waiver of any of the provisions of this
Agreement shall be deemed, or shall constitute, a waiver of any other
provisions, whether or not similar, nor shall any waiver constitute a continuing
waiver.  No waiver shall be binding unless executed in writing by the Party
making the waiver.




c.

Dispute Resolution.   The subject matter of this Agreement shall be governed by
and construed in accordance with the laws of the State of California (without
reference to its choice of law principles), and to the exclusion of the law of
any other forum, without regard to the jurisdiction in which any action or
special proceeding may be instituted.  EACH PARTY HERETO AGREES TO SUBMIT TO THE
PERSONAL JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN
THE NORTH COUNTY OF SAN DIEGO, CALIFORNIA FOR RESOLUTION OF ALL DISPUTES ARISING
OUT OF, IN CONNECTION WITH, OR BY REASON OF THE INTERPRETATION, CONSTRUCTION,
AND ENFORCEMENT OF THIS AGREEMENT, AND HEREBY WAIVES THE CLAIM OR DEFENSE
THEREIN THAT SUCH COURTS CONSTITUTE AN INCONVENIENT FORUM.  AS A MATERIAL
INDUCEMENT FOR THIS AGREEMENT, EACH PARTY SPECIFICALLY WAIVES THE RIGHT TO TRIAL
BY JURY OF ANY ISSUES SO TRIABLE.




d.

Attorney’s Fees.   Should any Party hereto employ an attorney for the purpose of
enforcing or constituting this Agreement, or any judgment based on this
Agreement, in any legal proceeding whatsoever, including insolvency, bankruptcy,
arbitration, declaratory relief or other litigation, the prevailing party shall
be entitled to receive from the other Party or Parties thereto reimbursement for
all reasonable attorneys’ fees and all reasonable costs, including but not
limited to service of process, filing fees, court and court reporter costs,
investigative costs, expert witness fees, and the cost of any bonds, whether
taxable or not, and that such reimbursement shall be included in any judgment or
final order issued in that proceeding.  The “prevailing party” means the party
determined by the court to most nearly prevail and not necessarily the one in
whose favor a judgment is rendered.




e.

No Oral Change; Waiver.  This Agreement may only be changed, modified, or
amended in writing by the mutual consent of the Parties hereto.  The provisions
of this Agreement may only be waived in or by writing signed by the Party
against whom enforcement of any waiver is sought.




f.

Severability.  If any provision of this Agreement is invalid, illegal, or
unenforceable, the balance of this Agreement shall remain in effect.  If any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.  If any compensation
provision is deemed unenforceable or illegal, then in the case of the delivery
of common stock to Bingham, Bingham shall be entitled to receive a cash benefit
equal to the value of the common stock that would have been tendered had such a
provision not been illegal or unenforceable.




g.

Execution of the Agreement.  The Company, the party executing this Agreement on
behalf of the Company, and Bingham, have the requisite corporate power and
authority to enter into and carry out the terms and conditions of this
Agreement, as well as all transactions contemplated hereunder. All corporate
proceedings have been taken and all corporate authorizations and approvals have
been secured which are necessary to authorize the execution, delivery and
performance by the Company and Bingham of this Agreement.  This Agreement has
been duly and validly executed and delivered by the Company and Bingham and
constitutes a valid and binding obligation, enforceable in accordance with the
respective terms herein.  Upon delivery of this Agreement, this Agreement, and
the other agreements and exhibits referred to herein, will constitute the valid
and binding obligations of Company, and will be enforceable in accordance with
their respective terms.  




h.

Joint Drafting and Exclusive Agreement.  This Agreement is the only Agreement
executed by and between the Parties related to the Claims described herein.
 There are no additional oral agreements or other understandings related to the
Claims described herein.  This Agreement shall be deemed to have been drafted
jointly by the Parties hereto, and no inference or interpretation against any
one Party shall be made solely by virtue of such Party allegedly having been the
draftsperson of this Agreement.  The Parties have each conducted sufficient and
appropriate due diligence with respect to the facts and circumstances
surrounding and related to this Agreement.  The Parties expressly disclaim all
reliance upon, and prospectively waive any fraud, misrepresentation, negligence
or other claim based on information supplied by the other Party, in any way
relating to the subject matter of this Agreement.




i.

Conflicts of Interest.  The Parties shall exercise their best efforts to the
other Party aware of any conflicts of interest that exist between such Party,
including any other business of entity that such Party beneficially owns or
controls, and any interest of the other Party.  Disclosure of such conflicts of
interest may be made in writing or through oral communication.  Acknowledgement
of such conflicts of interest and waiver of any cause of action against a Party
related to a conflict of interest may be made in writing or through oral
communication.





________Bingham

Page 3 of 6

_______Company




--------------------------------------------------------------------------------










j.

Acknowledgments and Assent.  The Parties acknowledge that they have been given
at least ten (10) days to consider this Agreement and that they were advised to
consult with an independent attorney prior to signing this Agreement and that
they have in fact consulted with counsel of their own choosing prior to
executing this Agreement.  The Parties may revoke this Agreement for a period of
three (3) calendar days after signing this Agreement, and the Agreement shall
not be effective or enforceable until the expiration of this three (3) day
revocation period.  The Parties agree that they have read this Agreement and
understand the content herein, and freely and voluntarily assent to all of the
terms herein.  










***SIGNATURE PAGE FOLLOWS***





________Bingham

Page 4 of 6

_______Company




--------------------------------------------------------------------------------










SIGNATURE PAGE




IN WITNESS WHEREOF the Parties have executed this Agreement effective as of the
day and year first above written.




COMPANY




CoConnect, Inc.

BINGHAM




Brad M. Bingham, Esq.










/s/ Marc S. Applebaum              










/s/ Brad M. Bingham                        

By: Marc S. Applbaum, Esq.

By: Brad M. Bingham, Esq.

Its: President

An individual

 

 

 

 







A FACSIMILE COPY OF THIS AGREEMENT SHALL HAVE THE SAME LEGAL EFFECT AS AN
ORIGINAL OF THE SAME.





________Bingham

Page 5 of 6

_______Company




--------------------------------------------------------------------------------










EXHIBIT A

Transfer Agent Notification Letter




Action Stock Transfer

2469 E. Fort Union Blvd., Suite 214

Salt Lake City, Utah 84121

E-mail: justblank2000@yahoo.com




Dear Action Stock Transfer:




On or about November 17, 2010, CoConnect, Inc. (the “Company”) issued its Chief
Executive Officer, Brad M. Bingham (“Mr. Bingham”), a convertible promissory
note in the principal amount of $16,860.00 (the “Note”). Concurrently with the
Note, the Company and Mr. Bingham entered into a security agreement (the
“Security Agreement”) whereby 1,500,000,000 shares of the Company’s common stock
were issued to Mr. Bingham in Certificate No. 11190 (the “Security Shares”) and
were to be held by Mr. Bingham as security against repayment of the Note.




On or about September 30, 2011, the Company and Mr. Bingham entered into a
settlement agreement (the “Settlement Agreement,” a copy of which has been
delivered to your offices) whereby Mr. Bingham settled his claims against the
Company relating to the Note, retired the Note, cancelled the Security Agreement
and agreed to return the Security Shares back to the Company’s treasury of
authorized but un-issued shares of common stock.




Please be advised that the Security Agreement has been terminated and you are
hereby instructed to return the 1,500,000,000 shares of the Company’s common
stock issued in Certificate No. 11190 back into the Company’s treasury of
authorized but un-issued shares of common stock.




Agreed, Acknowledged And Confirmed By:




CoConnect, Inc.







Brad M. Bingham, Esq.










/s/ Marc S. Applebaum              










/s/ Brad M. Bingham                        

By: Marc S. Applbaum

Its: President

By: Brad M. Bingham, Esq.

An individual

 

 




















________Bingham

Page 6 of 6

_______Company


